       Case 5:19-cv-01953-LCB-JEO Document 11 Filed 04/21/20 Page 1 of 2                 FILED
                                                                                2020 Apr-21 AM 10:39
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

JOHN KALEB GILLESPIE,                       )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )   Case No.: 5:19-cv-1953-LCB-JEO
                                            )
SGT. SETH HAZEN, et al.,                    )
                                            )
       Defendants.                          )

                                       ORDER

      On March 4, 2020, U.S. Magistrate Judge John E. Ott issued a Report and

Recommendation (R&R) in accordance with 28 U.S.C. § 636(b)(1) recommending

that all claims, except for the failure-to-protect–excessive-force claim brought

against Officer Cowman, be dismissed without prejudice, and further recommending

that the remaining claims be referred to the Magistrate Judge for action consistent

with this order (Doc. 10). Plaintiff filed no objections.

      When a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). The Court reviews the unchallenged portions of the Magistrate Judge’s

report for clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).

      Having conducted a clear-error review of the proposed findings and
      Case 5:19-cv-01953-LCB-JEO Document 11 Filed 04/21/20 Page 2 of 2




recommendations, the Court concludes that the Magistrate Judge’s Report and

Recommendation (Doc. 10) should be ACCEPTED and hereby ADOPTS it as the

findings of the Court.

      Accordingly, all claims but the failure-to-protect–excessive-force claim

against Officer Cowman are DISMISSED WITHOUT PREJUDICE, and Sgt. Seth

Hazen, Lt. Danny Kelso, and Cor. Bandon Overton as TERMINATED as

Defendants in this action.

      DONE and ORDERED this April 21, 2020.



                                 _________________________________
                                 LILES C. BURKE
                                 UNITED STATES DISTRICT JUDGE
